 1

 2

 3

 4
                                                         JS-6
 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10

11   BRYAN EDWARD KAYE,                      Case No. SA CV 18-01040 JLS (AFM)
12
                        Plaintiff,
                                             JUDGMENT
13
           v.
14
     THE SUPERIOR COURT OF
15
     CALIFORNIA, et al.,
16
                        Defendants.
17

18

19         Pursuant to the Court’s Order Accepting the Report and Recommendation of

20   the United States Magistrate Judge,

21         IT IS ORDERED AND ADJUDGED that the action is dismissed.

22

23   DATED: October 2, 2018

24
                                           ____________________________________
25                                                JOSEPHINE L. STATON
26                                           UNITED STATES DISTRICT JUDGE

27
28
